DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Specification
The disclosure is objected to because of the following informalities: 
In the specification filed on 6/25/20219, the first paragraph needed to amend to such that “U.S. Patent Application No. 13/832352, filed on March 15, 2013, Now U.S Patent No. 10,376,672B2, issued on Aug. 13, 2019”.
Appropriate correction is required.
Claims objection 
Claim 27 is same as claim 23, one of them needs to be deleted.
Claim 38 is same as claim 34, one of them needs to be deleted.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-27, 31 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No.(US. 10,376,672B2)(“Yu”) in view of Olson et al. (US. 20130172906A1) (“Olson”). 
Claim 21 of the current application discloses a robotic instrument driver (claim 1 of the patent, Yu), comprising: a first pod  (claim 1, line 37) comprising a first articulation mechanism (claim 1, line 38) configured to articulate one or more steering wires in a first elongate member 
However, Olson discloses a catheter insertion robotic system (Fig. 2d, Fig. 9a-b) wherein the first pod (left 300) and a second pod (right 300) are capable to be movable vertically and rotatable about a yaw axis (Fig.9a-b, ¶0105, axis of 652, Fig. 9b). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first pod and second pod of Yu so that the first and second pod are each configured to be movable vertically and rotatable about a yaw axis as taught by Olson for the purpose of accurately positioning the pod in a location in convenience location for ease operation (Olson, ¶0105, ¶0090).
Also, the limitation of Claim 23 disclosed in claim 4 of the patent, limitation of claim 25 (claim 5), limitation of claim 26 (claim 6), limitation of claim 27 (claim 2), limitation of claim 31 (claim 1).
Claims 32, 34, 36, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-16 of U.S. Patent No.(US. 10,376,672B2)(“Yu”) in view of Olson et al. (US. 20130172906A1) (“Olson”). 
Claim 32 of the current application discloses a system (claim 9 of the patent, Yu), comprising: a first carriage (claim 9, the first pod) comprising a first manipulation mechanism (9) configured to advance or retract a second elongate member relative to a first elongate member (claim 9); and a second carriage (claim 9) comprising a second manipulation mechanism configured to advance or retract a third elongate member with respect to the second elongate member (claim 9), but it fails to disclose that the first carriage and second carriage are each configured to be movable vertically and rotatable about a yaw axis.  
However, Olson discloses a catheter insertion robotic system (Fig. 2d, Fig. 9a-b) wherein the first carriage (left 300) and a second carriage (right 300) are capable to be movable vertically and rotatable about a yaw axis (Fig.9a-b, ¶0105, axis of 652, Fig. 9b). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the first carriage and second carriage of Yu so that the first carriage and second carriage are each configured to be movable vertically and rotatable about a yaw axis as taught by Olson for the purpose of accurately positioning the pod in a location in convenience location for ease operation (Olson, ¶0105, ¶0090).
Also, the limitation of Claim 34 disclosed in claim 12 of the patent, limitation of claim 36 (claim 15), limitation of claim 38 (claim 12).
Note: this is a nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanner et al. (US. 20120071894A1)(“Tanner”) in view of Nagano et al. (US. 20110077681A1)(“Nagano”)
Re Claim 21, Tanner discloses a robotic instrument driver (FIG. 3A, Fig. 6a), comprising: a first pod (30) comprising a first articulation mechanism (80 of 30, Fig. 6b) configured to articulate one or more steering wires in a first elongate member (sheath 62a, Fig. 6a the splayer 62 is similar to splayer 61 see ¶0305), the first pod further comprising a first active drive mechanism fixed relative to the first articulation mechanism, the first active drive mechanism  (40, 37, Fig. 5c) configured to insert or retract a second elongate member (61a) with respect to the first elongate member (¶0305, as 30 retract or advanced with respect to 18, the catheter 61a will be inserted or retracted); and a second pod (18a) comprising a second articulation mechanism (80 of 18) configured to articulate one or more steering wires in the second elongate member (Fig. 5c, ¶0305), and further comprising a second active drive mechanism fixed relative to the second articulation mechanism (38 and 40 of 61) and wherein the first and second pod are each configured to be movable vertically and rotatable about a yaw axis ( ¶0301, by controlling the 20 and 33 to adjust with respect to the axis of table join with 20, similar to 404, ¶0431 in Fig. 51D), but it fails to disclose that second active drive mechanism is configured to insert or retract a third elongate member with respect to the second elongate member.
However, Nagano discloses in a catheter insertion device (Fig. 1) and wherein a first pod (20) is configured to insert or retract a second elongate member (124) with respect to the first elongate member (122) and a second pod (10) is configured to insert or retract a third elongated member (110) with respect to the second elongated member (124, ¶0044).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner so that a second active drive mechanism is configured to insert or retract a third elongate member with respect to the second elongate member as taught by Nagano for the purpose of desired accuracy with excessive insertion device (Nagano, ¶0061, wherein the second active mechanism of Tanner is replaced with the one of Nagano).
Re Claim 22, the modified Tanner discloses wherein the first active drive mechanism is of a type that is different from the second active drive mechanism (the first active drive mechanism of Tanner is different than the second active mechanism of Nagano).  
Re Claim 23, the modified Tanner fails to disclose a third active drive mechanism, wherein the third active drive mechanism is configured to insert or retract the first elongate member.
However, Tanner discloses in a separate embodiment system for controlling flexible medical apparatus (Fig. 3a, and Fig. 66A) has a third active mechanism (660) third active drive mechanism positionable on the bed beside the patient access site (similar to Fig. 53A), wherein the third active drive mechanism is configured to insert or retract the first elongate member (¶0513).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner to include a third active mechanism so that the third active drive mechanism is configured to insert or retract the first elongate member as taught by embodiment of Fig. 66a of Tanner for the purpose of preventing buckling of the elongated member during insertion (Tanner, ¶0513).
  Re Claim 24, the modified Tanner discloses wherein the yaw axis (Fig. 3b, Fig. 3a, axis of lower portion of 20) is approximately orthogonal to an advancement axis along which at least the first pod is moveable (axis of rail on 16 for 30 and 18 which is along the axis of table).  
Re Claim 25, the modified Tanner discloses wherein the first pod and the second pod are both positioned on a rail, and the rail is attached to a bed ( rails of 16 for 18 30, Fig. 3a).  
Re Claim 26, the modified Tanner fails to disclose an anti- buckling device placed on or around the first elongate member.
However, Tanner discloses in a separate embodiment a system for controlling flexible medical apparatus (Fig. 3a, and Fig. 68) wherein the elongate member (490) has an antibuckling mechanism (500, ¶0529).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner to include a third active mechanism so that the third active drive mechanism is configured to insert or retract the first elongate member as taught by Tanner of embodiment of Fig. 68 for the purpose of preventing buckling of the elongate member during insertion (Tanner, ¶0065).
  Re Claim 27, the modified Tanner fails to disclose a third active drive mechanism, wherein the third active drive mechanism is configured to insert or retract the first elongate member. 
However, Tanner discloses in a separate embodiment system for controlling flexible medical apparatus (Fig. 3a, and Fig. 66A) has a third active mechanism (660) third active drive mechanism positionable on the bed beside the patient access site (similar to Fig. 53A), wherein the third active drive mechanism is configured to insert or retract the first elongate member (¶0513).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner to include a third active mechanism so that the third active drive mechanism is configured to insert or retract the first elongate member as taught by embodiment of Fig. 66a of Tanner for the purpose of preventing buckling of the elongated member during insertion (Tanner, ¶0513).
Re Claim 28, the modified Tanner discloses wherein the first and second pods are capable to be rotatable to align at least the first elongate member with an access site of a patient (Fig. 3a, Tanner, by rotating 20 and adjusting 33 so that both 30 and 18 align with bed for the patent).  
Re Claim 29, the modified Tanner discloses wherein the first and second pods are configured to be vertically and rotatably adjustable to optimize the insertion angle of the first elongate member into a patient (¶076, ¶0431).  
Re Claim 30, the modified Tanner discloses wherein the first and second pods are configured to be moveable vertically or rotatable about the yaw axis in unison (¶076, ¶0431).   
Re Claim 31, the modified Tanner discloses wherein the second pod is movable independently from the first pod (Fig.5b, ¶0040). 
Re Claim 32, Tanner discloses a system (Fig. 3a, Fig. 6a), comprising: a first carriage  (30) comprising a first manipulation mechanism (80 of 30) configured to advance or retract a second elongate member relative to a first elongate member (sheath 62a); a second carriage (18a) comprising a second manipulation mechanism (80 of 18) and wherein the first and second pod are each configured to be movable vertically and rotatable about a yaw axis ( ¶0301, by controlling the 20 and 33 to adjust with respect to the axis of table join with 20, similar to 404, ¶0431 in Fig. 51D), but it fails to disclose that second active drive mechanism is configured to insert or retract a third elongate member with respect to the second elongate member.
However, Nagano discloses in a catheter insertion device (Fig. 1) and wherein a first pod (20) is configured to insert or retract a second elongate member (124) with respect to the first elongate member (122) and a second pod (10) is configured to insert or retract a third elongated member (110) with respect to the second elongated member (124, ¶0044).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner so that a second active drive mechanism is configured to insert or retract a third elongate member with respect to the second elongate member as taught by Nagano for the purpose of desired accuracy with excessive insertion device (Nagano, ¶0061, wherein the second active mechanism of Tanner is replaced with the one of Nagano).

Re Claim 33, the modified Tanner discloses wherein the first manipulation mechanism is of a type that is different from the second manipulation mechanism (the first active manipulation mechanism of Tanner is different than the second manipulation mechanism of Nagano).   
Re Claim 34, the modified Tanner fails to disclose a third manipulation mechanism, wherein the third manipulation mechanism is configured to insert or retract the first elongate member.
However, Tanner discloses in a separate embodiment system for controlling flexible medical apparatus (Fig. 3a, and Fig. 66A) has a third manipulation mechanism (660) third manipulation drive mechanism positionable on the bed beside the patient access site (similar to Fig. 53A), wherein the third active manipulation mechanism is configured to insert or retract the first elongate member (¶0513).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner to include a third manipulation mechanism so that the third manipulation mechanism is configured to insert or retract the first elongate member as taught by embodiment of Fig. 66a of Tanner for the purpose of preventing buckling of the elongated member during insertion (Tanner, ¶0513).
  Re Claim 35, the modified Tanner discloses wherein the yaw axis (Fig. 3b, Fig. 3a, axis of lower portion of 20) is approximately orthogonal to an advancement axis along which at least the first carriage is moveable (axis of rail on 16 for 30 and 18 which is along the axis of table).  
Re Claim 36, the modified Tanner discloses wherein the first carriage and the second carriage are both positioned on a rail, and the rail is attached to a bed ( rails of 16 for 18 30, Fig. 3a).   
Re Claim 37, the modified Tanner fails to disclose an anti- buckling device placed on or around the first elongate member.  
However, Tanner discloses in a separate embodiment a system for controlling flexible medical apparatus (Fig. 3a, and Fig. 68) wherein the elongate member (490) has an antibuckling mechanism (500, ¶0529).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner to include a third active mechanism so that the third active drive mechanism is configured to insert or retract the first elongate member as taught by Tanner of embodiment of Fig. 68 for the purpose of preventing buckling of the elongate member during insertion (Tanner, ¶0065).
Re Claim 38, the modified Tanner fails to disclose a third manipulation mechanism, wherein the third manipulation mechanism is configured to insert or retract the first elongate member.
However, Tanner discloses in a separate embodiment system for controlling flexible medical apparatus (Fig. 3a, and Fig. 66A) has a third manipulation mechanism (660) third manipulation drive mechanism positionable on the bed beside the patient access site (similar to Fig. 53A), wherein the third active manipulation mechanism is configured to insert or retract the first elongate member (¶0513).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify device of Tanner to include a third manipulation mechanism so that the third manipulation mechanism is configured to insert or retract the first elongate member as taught by embodiment of Fig. 66a of Tanner for the purpose of preventing buckling of the elongated member during insertion (Tanner, ¶0513).
  
Re Claim 39, the modified Tanner discloses wherein the first and second carriages are configured to be rotatable to align the first elongate member with an access site of a patient (Fig. 3a, Tanner, by rotating 20 and adjusting 33 so that both 30 and 18 align with bed for the patent). . 
Re Claim 40, the modified Tanner discloses wherein the first and second carriages are configured to be vertically and rotatably adjustable to optimize the insertion angle of the first elongate member into a patient (¶076, ¶0431).    
Re Claim 41, the modified Tanner discloses wherein the first and second carriages are configured to be movable vertically or rotatable about a yaw axis in unison (¶076, ¶0431).   
Re Claim 42, the modified Tanner discloses wherein the second carriage is movable independently from the first carriage (Fig.5b, ¶0040).  
Re Claim 43, Tanner discloses a method, comprising: articulating, via a first articulation mechanism (80, Fig. 3a, Fig. 6a) of a first pod (30), one or more steering wires in a first elongate member (Fig. 6a, 62a), the first pod further comprising a first active drive mechanism  (40, 37, Fig. 5c) fixed relative to the first articulation mechanism (Fig. 5c), the first active drive mechanism configured to insert or retract a second elongate member with respect to the first elongate member (62a, ¶0305); articulating, via a second articulation mechanism  (80 of 30) of a second pod (18), one or more steering wires in the second elongate member (61a), the second pod further comprising a second active drive mechanism (38, 40 of 18) fixed relative to the second articulation mechanism (Fig.5c) and moving the second pod independently from the first pod (¶0040), wherein the first and second pod are each configured to be movable vertically and rotatable to a yaw angle ( ¶0301, by controlling the 20 and 33 to adjust with respect to the axis of table join with 20, similar to 404, ¶0431 in Fig. 51D),but it fails to disclose that second active drive mechanism is configured to insert or retract a third elongate member with respect to the second elongate member.
However, Nagano discloses in a catheter insertion device (Fig. 1) and wherein a first pod (20) is configured to insert or retract a second elongate member (124) with respect to the first elongate member (122) and a second pod (10) is configured to insert or retract a third elongated member (110) with respect to the second elongated member (124, ¶0044).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modify method of Tanner so that a second active drive mechanism is configured to insert or retract a third elongate member with respect to the second elongate member as taught by Nagano for the purpose of desired accuracy with excessive insertion device (Nagano, ¶0061, wherein the second active mechanism of Tanner is replaced with the one of Nagano).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783           

/Lauren P Farrar/            Primary Examiner, Art Unit 3783